Citation Nr: 0811118	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  04-00 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from November 1944 until February 
1946.  The veteran died in August 2002.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2003 rating decision of the Manila Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In June 2005, the Board issued a decision that denied, in 
pertinent part, the appellant's claim for service connection 
for the cause of the veteran's death.  The appellant appealed 
the denial to the United States Court of Appeals for Veterans 
Claims (Court).  On February 9, 2007, the Court issued an 
order that, in pertinent part, granted a Joint Motion for 
Partial Remand (Joint Motion) filed by counsel for both 
parties, vacated the Board's June 2005 decision with respect 
to the issue at hand, and remanded the matter on appeal to 
the Board for action in compliance with the Joint Motion.  
This matter was before the Board in July 2007 when it was 
remanded for additional development.


FINDINGS OF FACT

1.  The veteran died in August 2002 at the age of 78; 
hypostatic pneumonia was certified as the immediate cause of 
death with pulmonary tuberculosis (PTB) as the underlying 
cause.

2.  Neither pneumonia nor PTB was manifested in service; 
active PTB has not been confirmed manifested within three 
years thereafter by acceptable clinical, X-ray or laboratory 
studies, or by findings based upon acceptable hospital 
observation or treatment; and the veteran's death-causing 
diseases are not shown to have been related to service.

3.  The veteran had not established service connection for 
any disability, and a service-connected disability is not 
shown to have contributed to cause his death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.312, 3.374 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The appellant has been advised of VA's duties to notify and 
assist in the development of her claim.  October 2002, 
September 2003 and September 2007 letters from the RO 
explained what the evidence needed to show to substantiate 
the claim.  They also explained that VA was responsible for 
obtaining relevant records from any federal agency, and that 
VA would make reasonable efforts to obtain records not held 
by a federal agency, but that it was the appellant's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The September 2007 letter also advised the appellant 
to submit any pertinent evidence in her possession.  By 
letter in January 2008, the appellant was also advised of the 
criteria governing effective dates of awards.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).

While complete VCAA notice was not given prior to the April 
2003 rating on appeal, the appellant had ample opportunity to 
respond to the October 2002, September 2003 and September 
2007 notice letters.  Thereafter, the claim was 
readjudicated.  See October 2007 Supplemental Statement of 
the Case (SSOC).  She was advised of the bases for the denial 
of service connection for the cause of the veteran's death 
and has had ample opportunity to respond and participate in 
the adjudicatory/appeal process.  She is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred along the way.

Regarding the duty to assist, VA has obtained the veteran's 
service medical records, records of pertinent medical 
treatment, the veteran's death certificate and a letter from 
the Municipal Health Officer responsible for certifying the 
immediate and underlying causes of the veteran's death that 
stated the bases upon which the health officer made the 
certification.  The appellant has not identified any 
additional evidence (not already of record) pertinent to her 
claim and has affirmatively indicated (most recently in 
November 2007) that she has no further evidence to submit.  
(In response to the Board's July 2007 remand request to 
submit or provide the information and any necessary 
authorization to enable the RO to obtain any other medical 
evidence, not already of record, pertaining to the veteran's 
treatment or evaluation for PTB, the appellant submitted a 
release for treatment records from Dr. F dated in 1996 and 
2001.  However, the Board notes that these records were 
previously obtained by the RO in 2003.)  The Board further 
finds that no additional development, as for medical opinions 
is indicated.  In Paralyzed Veterans of America, et. al., v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
38 C.F.R. § 3.159(c)(4)(i) requires that a claimant establish 
that he or she has suffered an event, injury, or disease in 
service in order to trigger VA's obligation to provide a VA 
medical examination or obtain a medical opinion.  Here, as 
further explained below, there is no medical evidence of 
active PTB (by acceptable clinical, X-ray or laboratory 
studies, or by findings based upon acceptable hospital 
observation or treatment) until more than three years after 
the veteran's discharge from service.  A medical opinion is 
not necessary to decide this claim, as such opinion could not 
establish disease or injury in service or within the 
applicable presumptive period of three years.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).  The Board points 
out that the facts of this case are different than the facts 
in Garcia v. Principi, 3 Vet. App. 382 (1992), in which the 
Court held that where the veteran's PTB was initially 
diagnosed in service, there was no requirement that a private 
physician's medical opinion be substantiated by radiographic 
or hospitalization records.  Significantly, as discussed in 
further detail below, in this case there is no evidence of a 
diagnosis of PTB during the veteran's military service.  
Therefore, the requirement that a private physician's medical 
opinion be substantiated by radiographic or hospitalization 
records still stands.  Consequently, a remand for a medical 
opinion would serve no useful purpose.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claims.

II.  Factual Background, Legal Criteria and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service medical records do not show any diagnosis, treatment 
or symptoms of PTB.  They do reveal that the veteran suffered 
from acute malaria, which appeared to begin in April 1945.

The veteran's service personnel records consist of a January 
1946 processing affidavit, which, under the heading wounds or 
illnesses incurred in service lists none.

Records from a hospital in Manila show that the veteran was 
treated for PTB in April/May 1974, March/April 1976 and 
November/December 1977.  The diagnosis was moderately 
advanced PTB.

A January 1975 letter from Dr. C indicates that page 12 of 
his record file, documenting the treatment he provided from 
1946 to 1947, shows that the veteran came to his office with 
complaints of severe cough with bloody sputum, afternoon 
fever, chest pain, and appeared weak, pale and anemic.  The 
veteran reported that these symptoms had been going on for 
half a year.  Dr. C treated the veteran for minimal 
tuberculosis from October to December 1947 and January to 
March 1951 and for moderately advanced PTB from February 1974 
to March 1974.  In October 1974, Dr. C recommended that the 
veteran seek admission to the Veteran's Memorial Hospital for 
proper management of his condition.

An October 1975 letter from Dr. G indicated that the 
veteran's illness started in 1945 as a chronic persistent 
cough that was associated with chest and back pain, 
occasional difficulty breathing, afternoon fever, weakness 
and loss of weight.  The letter reiterated that the veteran 
was treated for PTB by Dr. C in 1947 and also indicated that 
he was given a chest X-ray by Dr. S in December 1947 and was 
diagnosed as having minimal PTB.  Dr. G conducted his own 
chest X ray in January 1961 and diagnosed the veteran with 
far advanced pulmonary tuberculosis.  Since that time, the 
veteran had returned for treatment from Dr. G about once 
every two months.  In October 1975, Dr. G's diagnosis was 
PTB, far advanced, both lungs.  In a May 1977 letter, Dr. G 
re-stated his previous October 1975 opinion that the 
veteran's illness started in 1945 as a chronic persistent 
cough that was productive of thick mucoid expectoration and 
was accompanied by gradual loss of weight, chest and back 
pain, and, later, difficulty breathing.  The letter 
reiterated that the veteran was treated for hemoptysis by Dr. 
C in 1947.

In July 1978, the veteran submitted two chest X rays for 
review.  One was alleged to be his most recent chest X-ray 
and was undated, and one was alleged to have been taken soon 
after he was discharged from service and was dated June 1949.  
In August 1978 a VA physician reviewed the two X rays and 
determined that the undated X-ray showed the chest of a 
different individual than an X ray taken of the veteran by VA 
in November 1977.  The examiner found that the alleged June 
1949 X-ray (on Fuji film) showed pulmonary infiltrations in 
both upper lungs of an undetermined etiology along with left 
medial basal pneumonitis.

A 1987 letter from the veteran indicated that the chest X ray 
taken by Dr. S in 1947 was destroyed by fire in 1956.

A March 1992 letter from the veteran indicated that Dr.C's 
medical records were taken from his clinic by local people 
after the clinic was destroyed by an earthquake in July 1990.

A March 1992 VA evaluation of X rays submitted by the veteran 
from January 1984 and March 1987 show probable localized 
pneumothorax or emphysema and localized emphysema or 
pneumothorax respectively.

Additional private medical evidence of record indicates that 
the veteran received treatment for PTB from various providers 
(including Dr. F) from April 1972 to January 1974 and in June 
1974, November 1979, September to October 1981, January 1984, 
April 1986, May 1987, March 1996, October 1998 and June 1999.  
Chronic obstructive lung disease secondary to Koch's 
infection with atelectasis was diagnosed in December 2001.

During the veteran's lifetime, service connection for PTB was 
denied in various rating decisions, beginning in March 1975 
and most recently in March 2002.

The veteran's August 2002 death certificate shows that the 
immediate cause of death was hypostatic pneumonia and the 
underlying cause of death was pulmonary tuberculosis.

A November 2002 letter from the municipal health officer who 
certified the cause of death for the veteran indicated that 
the legal bases for certification were hospital, clinical and 
laboratory records and information given to him by persons 
familiar with the veteran's condition.

The appellant claims that the PTB that caused the veteran's 
death began during his military service.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. § 
3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection for PTB may be established on a 
presumptive basis if such disease is shown to have been 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Diagnosis of active PTB by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. § 3.374(c). Tubianosa v. 
Derwinski, 3 Vet. App. 181 (1992).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

During his lifetime, the veteran was not service connected 
for any disability.  As stated above, the veteran's immediate 
cause of death was hypostatic pneumonia and the underlying 
cause of death was pulmonary tuberculosis.  Service medical 
records do not show any diagnosis of, or treatment for, 
pneumonia or tuberculosis.  (They show treatment for malaria, 
but the record contains no indication of any connection 
between the malaria the veteran suffered in service and the 
cause of his death.)  

While the January 1975 letter from Dr. C specifically 
indicated that he diagnosed the veteran with minimal PTB as 
of October 1947, a time well within the three year 
presumptive period for PTB, Dr. C's statement was not 
supported by with any of clinical, X-ray or laboratory 
studies or records of acceptable hospital observation or 
treatment necessary to confirm this private diagnosis.  See 
38 C.F.R. § 3.374.  The Board once again points out that the 
facts of this case are different than the facts in Garcia, 
supra, in which the Court held that where the veteran's PTB 
was initially diagnosed in service, there was no requirement 
that a private physician's medical opinion be substantiated 
by radiographic or hospitalization records.  Here, as noted 
above, there is no evidence of a diagnosis of PTB during the 
veteran's military service.  Therefore, the requirement that 
a private physician's medical opinion be substantiated by 
radiographic or hospitalization records still stands.  

Other physician's letters of record (including letters from 
Dr. G) reference Dr. C's diagnosis; one letter references a 
diagnosis of minimal PTB by a Dr. S in December 1947 based on 
chest X-ray.  However, these additional statements also are 
not supported by any actual chest X-rays or other necessary 
types of required confirmatory data from the presumptive 
period.  As mentioned above, by regulation (38 C.F.R. 
§ 3.374) a private diagnosis of PTB by itself may not be 
accepted to establish that the disease was initially 
manifested after discharge from active service.  
Consequently, the diagnoses of Dr. C and Dr. S cannot be 
accepted to show that the veteran had active PTB during the 
presumptive period.  Moreover, the account of the veteran's 
incurrence of PTB in service (or within the three-year 
presumptive period) does not gain in probative value by 
virtue of being repeated by a physician who otherwise has no 
knowledge of the history in the matter.  LeShore v. Brown, 8 
Vet. App. 405 (1995).

As for the appellant's own opinion that the veteran's PTB was 
incurred in service (or within the three-year presumptive 
period), that opinion is not competent evidence, as she is a 
layperson and has no training or expertise to offer a medical 
opinion regarding etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet, App. 492 (1992).

Regarding the chest X-ray alleged to be from June 1949, June 
1949 is 4 months beyond the 3-year presumptive period.  
Furthermore a VA analysis did not conclude that the X-ray 
showed pulmonary tuberculosis.  The analysis concluded that 
there were pulmonary infiltrations in both upper lungs of 
undetermined etiology, along with left medial basal 
pneumonitis.  The analysis also appeared to question whether 
the X-ray was actually from June 1949.  (Notably, the X-ray 
was on Fuji film.)  Given as the X-ray is not determinative 
in this matter, the Board finds that a technical analysis of 
the film to determine whether it is indeed from 1949 is not 
indicated.

The evidence does not demonstrate that the veteran suffered 
from hypostatic pneumonia or PTB during service or from PTB 
within the three-year presumptive period, and it is not shown 
that either disability was related to his military service.  
Thus, it is not shown that the disease that caused the 
veteran's death was service connected.  As the veteran had no 
service connected disabilities, there is no basis for finding 
that service connected disability contributed to cause his 
death.  Service connection for the cause of the veteran's 
death is not warranted.  The Board has considered the 
applicability of the benefit-of- the-doubt doctrine.  As the 
preponderance of the evidence is against the claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55- 57 (1991).





ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


